DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7 and 10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/26/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
What is the relationship between the “a resetting feature” introduced in claim 5, line 2 and the  “a resetting feature” introduced in claim 2, line 3?
What is the relationship between the “an overspeed condition of a rotating sheave” introduced in claim 8, line 1 and the “an overspeed condition of a rotating sheave” introduced in claim 1, line 3?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Maruyama, EP 2,380,839.

    PNG
    media_image1.png
    500
    541
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    487
    505
    media_image2.png
    Greyscale

Regarding claim 1, Maruyama discloses a method of tripping an overspeed assembly of a governor assembly (see [0089]-[0091]), comprising: detecting an overspeed condition (issuance of stop command signal from control signal) of a rotating sheave (21); rotating a tripping lever (62) out of contact with an adjacent swing jaw (29); and biasing (via 64) the swing jaw (29) into contact with a ratchet disc (30) capable of limited rotation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama in view of CN104773628.
Regarding claim 2, Maruyama discloses the governor assembly according to claim 1, where the tripping lever (62) in contact with a portion of the swing jaw (29) to oppose the bias of the swing jaw (29), but does not specify the resetting features.

    PNG
    media_image3.png
    514
    505
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    336
    509
    media_image4.png
    Greyscale

CN104773628 teaches a similar system and associated method further comprising resetting the overspeed assembly (via resetting feature 16), wherein resetting the overspeed assembly includes: rotating the rotating sheave (2) relative to the ratchet disc (3) such that a resetting feature (16) of the swing jaw (4) engages a portion of the ratchet disc (3); rotating the swing jaw (4) against its bias. 
It would have been obvious to provide the resetting features described by CN104773628 to the system disclosed by Maruyama in order to automate and expedite the resetting procedure.   

Regarding claim 4, Maruyama in view of CN104773628 discloses the method of claim 2, wherein the swing jaw (29) includes a shoulder (portion which receives 62a) and the tripping lever (62) includes a protrusion (62a), the protrusion (62a) being configured to cooperate with the shoulder (as described above) to oppose the bias (as described above) of the swing jaw (29).
Regarding claim 5, Maruyama in view of CN104773628 discloses the method of claim 2, wherein the swing jaw (29) includes an engagement end (end of 29 which interacts with ratchet teeth – see fig 12) including a resetting feature (16 – CN104773628) and rotating the rotating sheave (21) relative to the ratchet disc (30) causes the resetting feature (16) to contact a portion of the ratchet disc (20) and rotate the swing jaw (29) opposite its bias.
Regarding claim 6, Maruyama in view of CN104773628 discloses the method of claim 2, wherein the resetting feature (16 – CN104773628) is a lip (see fig 7).
Regarding claim 8, Maruyama in view of CN104773628 discloses the method of claim 2, wherein detecting an overspeed condition (as described above) of a rotating sheave (21) further comprises moving at least one flyweight (25a) mounted to the sheave (21) from a retracted position (pivoted counterclockwise about 62) to an extended position (pivoted clockwise about 62).
Regarding claim 9, Maruyama in view of CN104773628 discloses the governor assembly according to claim 8, wherein the tripping lever (29) is operably coupled (via 29a) to the at least one flyweight (25a) such that rotating a tripping lever (29) out of contact with an adjacent swing jaw (29) occurs in response to the movement of the at least one flyweight (25a) to the extended position (as described above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/               Primary Examiner, Art Unit 3654